Citation Nr: 9929951	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98-00 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to service connection for a right arm 
disorder.  

2. Entitlement to an increased (compensable) rating for 
residuals of infectious hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse






ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
February 1946.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an October 1997 rating 
decision, in which the RO denied the veteran's claim for 
service connection for a right arm disorder, and also denied 
an increased (compensable) rating for residuals of infectious 
hepatitis.  The veteran filed an NOD in November 1997, and an 
SOC was issued by the RO the following month.  In January 
1998, the veteran filed a substantive appeal.  In December 
1998, the veteran testified before a hearing officer at the 
VARO in Buffalo.  A supplemental statement of the case was 
issued in June 1999.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  


2. During an induction medical examination in December 1942, 
the veteran was noted to suffer from slight brachial palsy 
of the right arm with associated weakness, and this was 
reported to be a residual of a childhood injury.  

3. The veteran's brachial palsy of the right arm pre-existed 
his entry into active service, and did not increase in 
severity during service.  

4. The medical evidence of record reflects no abnormal liver 
function tests (LFT's), and the veteran has not suffered 
any discernable liver damage as a result of his infectious 
hepatitis.  

5. The residuals of the veteran's infectious hepatitis are 
not manifested by demonstrable liver damage and mild 
gastrointestinal disturbance.  


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim for 
service connection for a right arm disorder, either on a 
direct basis, or by aggravation.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2. The schedular criteria for a compensable evaluation for 
residuals of infectious hepatitis are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.3, 4.7, 4.114, Diagnostic Code 7345 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records discloses 
that, during an induction medical examination in December 
1942, he was noted to suffer from slight brachial palsy of 
the right arm with associated weakness.  This was reported to 
be a residual of a childhood injury.  Subsequently, in 
December 1945, during the course of his active service, the 
veteran was diagnosed with acute infectious hepatitis.  In 
February 1946, he underwent a separation medical examination.  
On clinical evaluation, the veteran's liver and spleen were 
noted as not being palpable.  No complaints or findings with 
respect to residuals of infectious hepatitis or a right arm 
disorder were reported.  

In March 1949, the veteran was service connected for 
infectious hepatitis, and was assigned a noncompensable 
disability rating, effective from February 1946.  

Thereafter, in March 1989, the RO received medical records 
from the VA Medical Center (VAMC) at Buffalo, dated from 
November 1987 to February 1989.  These records noted 
complaints and treatment for angina, hypertension, 
hemorrhoids, benign prostatic hypertrophy, and colitis.  In 
particular, records dated in January and May 1988, noted the 
veteran's gastrointestinal complaints with respect to gas.  

In January 1994, the veteran filed a claim of service 
connection for a liver tumor.  He noted in a VA Form 21-4138 
(Statement in Support of Claim), dated that same month, that 
he had been diagnosed at the VAMC Buffalo with a tumor on his 
liver.  

In April 1994, the RO received VAMC Buffalo medical records, 
dated from July 1993 to March 1994.  In particular, a 
discharge summary, dated in July 1993, noted that the veteran 
had been seen for complaints of gastrointestinal bleeding.  
During his hospital course, he underwent a computed 
tomography (CT) scan of his abdomen and pelvis, a 
colonoscopy, and an upper gastrointestinal (GI) scope, all of 
which were reported as essentially within normal limits.  In 
addition, an operative report, dated in August 1993, noted a 
normal esophagogastroduodenoscopy, and an upper 
gastrointestinal X-ray series performed in September 1993 
revealed a small, direct-type hiatal hernia with mild reflux.  
In October 1993, a CT scan of the liver revealed a 
questionable abnormality in the right lobe.  A treatment 
note, dated in November 1993, indicated that the veteran had 
a growth on his liver, and that his LFT's were normal.  A 
subsequent treatment note, dated in February 1994, noted that 
a CT scan that month had revealed no liver lesions and that 
the veteran's LFT's were again normal.  

In an October 1994 rating action, the RO denied the veteran's 
claim of service connection for a liver tumor.  

In March 1997, the veteran submitted a statement to the RO, 
dated in February 1997, in which he filed a claim, inter 
alia, for service connection for a right arm disorder.  The 
veteran noted that he had been examined by an Army physician 
at separation and had requested that he be service connected 
for loss of mobility in his right arm.  However, the veteran 
reported, the request was never recorded, even though the 
loss of mobility was apparent at the time of the examination.  

In May 1997, the veteran submitted to the RO a Statement in 
Support of Claim, in which he reported that during service he 
had been able to raise his right arm and salute, but after he 
was discharged he was unable to raise his right arm high 
enough to accomplish that act.  He noted that his arm 
currently could be raised only to his chest.  In addition, 
the veteran noted that during service, he had been assigned 
to an engineering unit, and had done a great deal of loading 
and unloading of heavy supplies and ammunition.  He reported 
that this had aggravated his pre-existing right arm disorder.  

That same month, May 1997, the veteran underwent VA medical 
examination.  He reported his previous medical history to 
include status post open heart surgery in 1991, and status 
post abdominal aortic aneurysm repair in 1992, plus treatment 
for hypertension, coronary artery disease, dyspepsia and 
hepatitis.  He complained of right upper quadrant pain 
occurring a few days a week, as well as constipation and 
external hemorrhoids.  Upon clinical evaluation, the 
veteran's abdomen was soft, non-tender, non-distended with 
normal bowel sounds, and there was no evidence of 
organomegaly.  The examiner noted that the veteran was not 
anemic, had had no weight changes over the last year, and 
that there was no evidence of malnutrition.  The examiner 
also noted the veteran's report of a lack of any diarrhea and 
that his bowel movements occurred every two to three days.  
Furthermore, the examiner reported that all liver function 
tests done within the last few years had been within normal 
limits.  The examiner's diagnoses were hypertension, coronary 
artery disease, dyspepsia, hepatitis, and hiatal hernia.  

In October 1997, the RO received VAMC Buffalo medical 
records, dated from January 1989 to June 1997.  These records 
noted the veteran's treatment for depression, anxiety, 
sinusitis, hyperlipidemia, and hypertrophic lichen planus.  
In particular, treatment records, dated in November and 
December 1996, reflected the veteran's epigastric complaints, 
which included gas and bloating.  A January 1997 serum 
"Hepatitis C AB-EIA" test was reported as negative.  

In a rating decision that same month, October 1997, the RO 
denied the veteran's claim of service connection for a right 
arm disorder, as well as an increased (compensable) rating 
for residuals of infectious hepatitis.  

In November 1997, the veteran filed an NOD in which he 
reported that, ever since he had contracted infectious 
hepatitis, he had been troubled with considerable bloating 
and gastrointestinal problems, especially after eating.  In 
addition, the veteran noted that, while his right arm 
disorder had existed prior to his active service, it had 
worsened as a result of service, and he could no longer 
complete simple tasks without assistance.  He also indicated 
that he had suffered a stroke in October 1997, and that this 
had weakened his left arm.  Furthermore, the veteran 
submitted a statement signed by a number of individuals with 
whom he had served, in which it was noted that he had been 
able to lift his right arm to salute when he had been 
inducted into the Army.  

In a subsequently filed VA Form 9 (Appeal to the Board of 
Veterans' Appeals), dated in January 1998, the veteran 
reiterated his contentions regarding his claims on appeal.  
He reported, in particular, that his right arm had become 
aggravated in service, and that he suffered from considerable 
epigastric disturbance and bloating.  


In December 1998, the veteran and his spouse testified before 
a hearing officer at the VARO in Buffalo.  The veteran 
reported that, prior to service he had not been able to lift 
heavy objects above his head with his right arm, but had been 
able to salute.  He further testified that, during service, 
his right arm began to get weaker, especially given all the 
lifting required by his duties, and that his commanding 
officer subsequently began to assign him lighter duties 
because of his right arm problems.  In addition, the veteran 
reported that, following his discharge, he was unable to lift 
his right arm past his chest, and that he never sought any 
medical treatment or took medications for his right arm 
because it had not been painful, but only weak and limited in 
its motion.  With respect to his hepatitis, the veteran noted 
that he had a chronic "funny" feeling under his rib cage, 
and that his stool was usually a little on the yellow side.  
In addition, he testified that he suffered from a chronic 
bloating feeling after eating.  In addition to his testimony, 
the veteran also submitted service records and citations 
noting his participation in World War II and, specifically, 
the Normandy invasion.  

In March 1999, the RO received VAMC Buffalo medical records, 
dated from August 1997 to December 1998.  These records noted 
the veteran's treatment for dizziness, headaches, status post 
cerebrovascular accident, sinusitis, and hemorrhoids.  In 
particular, a treatment record, dated in August 1997, noted 
the veteran suffered from an upset stomach, and indicated 
that it was probably as a result of the number of medications 
he was taking.  

II.  Analysis

a.  Service Connection

The present appeal, as to a right arm disorder, arises from 
an original claim for service connection and, therefore, the 
Board's threshold question must be whether the veteran has 
presented a well-grounded claim.  38 U.S.C.A. § 5107 (West 
1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If he has 
not, the claim must fail and there is no further duty to 
assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied, Epps v. West, 118 
S.Ct. 2348 (1998).  That decision upheld the earlier decision 
of the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals), which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  See also Morton v. West, 12 
Vet.App. 477, 480 (1999).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of: (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  The law provides that a veteran shall be 
presumed to have been in sound condition at the time of 
acceptance for service, except for defects noted at that time 
or where clear and unmistakable evidence demonstrates that 
the disability or disease existed prior to service and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); 38 C.F.R. § 3.304(b) (1999).  

The law provides that a veteran shall be presumed to have 
been in sound condition at the time of acceptance for 
service, except for defects noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).  A preexisting disability or disease will be 
considered to have been aggravated by active service when 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence (obvious and 
manifest) that the increase in disability is due to the 
natural progress of the disability or disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).  See Falzone v. Brown, 8 Vet.App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet.App. 228, 
231 (1991).

The Court has further stated that "temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, as contrasted to the 
symptoms, is worsened."  Hunt v. Derwinski, 1 Vet.App. 292, 
297 (1991); see also Daniels v. Gober, 10 Vet.App. 474, 479 
(1997); see also Browder v. Brown, 5 Vet.App. 268, 271 (1993) 
(Board must "explain the criteria it used to determine 
whether there was an increase in disability of [preexisting 
condition] during service and how, pursuant to such criteria, 
it concluded that [there was no in-service worsening]").


In reviewing the evidence before it, the Board finds that the 
veteran had a pre-service right arm disorder.  As the U.S. 
Court of Appeals for Veterans Claims has held, the 
presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 
Vet.App. 345, 348 (1998).  Service medical records in this 
instance reveal that, during an induction medical examination 
in December 1942, the veteran was noted to suffer from slight 
brachial palsy of the right arm with associated weakness.  
This was noted to be a residual of a childhood injury. The 
Board is also mindful that the veteran has not denied that he 
suffered from a pre-existing brachial palsy of the right arm, 
and in fact argues that the condition was aggravated during 
his active service.  Thus we find the presumption of 
soundness has been rebutted, and that the veteran's right arm 
disorder existed prior to service.  

In light of the conclusion that the presumption of soundness 
is rebutted, the next question becomes whether the veteran's 
right arm worsened, or became aggravated, during service.  As 
noted above, there must be a showing that the veteran's 
underlying right arm disorder, as contrasted to the symptoms, 
increased in severity.  Following review of the evidence, the 
Board is of the opinion that the evidence does not support 
the conclusion that the veteran's claimed right arm disorder 
was aggravated in service.  In this regard, it is observed 
that the veteran's service medical records do not reveal 
complaints or treatment pertaining to the right arm.  
Furthermore, none of the veteran's post-service medical 
records reflects complaints or treatment for a right arm 
disorder.  Thus, besides the finding of slight brachial palsy 
of the right arm with associated weakness during an induction 
medical examination, the veteran has not presented any 
medical evidence that he currently suffers from a right arm 
disability.  Under these circumstances, the Board concludes 
that the veteran's claimed right arm disorder was not 
aggravated by service, and that the preponderance of the 
evidence is against service connection for a right arm 
disorder.  

Therefore the Board finds, given the lack of treatment during 
or after service for a right arm disorder, and the lack of 
medical evidence of a current right arm disability, that the 
veteran has not satisfied the threshold requirement for a 
well-grounded claim as set forth by the Court in Caluza, 
above.  

While we do not doubt the sincerity of the veteran's 
contentions that he suffers from a right arm disorder, and 
that it is related to service, our decision must be based 
upon competent medical testimony or documentation.  In a 
claim of service connection, this generally means that 
competent medical evidence must establish that a current 
disability exists, and then link that disability to a period 
of active military service.  No competent medical evidence 
has been presented establishing that the veteran's claimed 
right arm disorder was incurred in, or aggravated by, 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, Montgomery v. Brown, both 
supra.  

Furthermore, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998), citing Espiritu, supra.  
See also Carbino v. Gober, 10 Vet.App. 507, 510 (1997); aff'd 
sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); 
Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

The Board further notes that we are aware of the veteran's 
participation in the Normandy invasion, and his report that 
his brachial palsy was aggravated in part by lifting and 
carrying ammunition as well as other supplies.  Although the 
record does not conclusively establish that the veteran 
engaged in combat with the enemy, we will assume, for the 
sake of this case, that he was so engaged.  Thus, we have 
also considered his claim under 38 U.S.C. § 1154(b); see also 
38 C.F.R. § 3.304(d).  Under those provisions, the Secretary 
is required to accept as sufficient proof of service 
connection satisfactory lay or other evidence, with respect 
to an injury or disease claimed to have been incurred during 
combat, even in the absence of official records to 
corroborate incurrence of the claimed injury or disease, 
provided that the evidence is consistent with the 
circumstances, conditions, or hardships of such service, and 
to resolve every reasonable doubt in favor of the veteran.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(1998).  However the applicability of section 1154(b), does 
not obviate the Caluza requirements of a well-grounded claim.  
In this instance, the veteran has failed to submit competent 
medical evidence of a current right arm disability (beyond 
that shown prior to service), or medical opinion evidence 
linking such a disability to service, and thus his claim 
still must fail under section 1154(b).  See Kessel v. West, 
___ Vet.App. ___, No. 98-772, slip op. at 9 (Sept. 20, 1999), 
holding that section 1154(b) "does not constitute a 
substitute for evidence of current disability, causal nexus 
between a combat service injury or disease and a current 
disability, or the continuation of symptoms subsequent to 
service [emphasis in original]."

Therefore, under the circumstances described above, we find 
the veteran does not satisfy the threshold requirement for a 
well-grounded claim as set forth by the Court in Caluza, 
above; there has not been a showing that his claimed right 
arm disorder was incurred in or aggravated by service.  Thus, 
the Board concludes that the veteran has not met the initial 
burden of presenting evidence of a well-grounded claim for 
service connection for a right arm disorder, as imposed by 
38 U.S.C.A. § 5107(a).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a right arm disorder regardless of the fact that he 
currently is not shown to be suffering from a disability that 
may be service-connected.  Such evidence would need to show, 
through competent medical evidence, a current disability, and 
that such disability, "resulted from a disease or injury 
which was incurred in or aggravated by service."  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau, Montgomery, supra.

In absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim of service connection for a 
right arm disorder must be denied.  See Epps v. Gober, supra.

b.  Increased Rating

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected residuals 
of infectious hepatitis is more severe then previously 
evaluated.  See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The 
Board is also satisfied that all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet.App. 55 (1994).

The RO has assigned a noncompensable evaluation for the 
veteran's residuals of infectious hepatitis in accordance 
with the criteria set forth in the schedule.  In doing so, 
specific consideration was given to 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7345.  Under these provisions, for 
infectious hepatitis with marked liver damage manifest by 
liver function test and marked gastrointestinal symptoms, or 
with episodes of several weeks duration aggregating three or 
more a year and accompanied by disabling symptoms requiring 
rest therapy a 100 percent evaluation is warranted.  If 
infectious hepatitis is manifested by moderate liver damage 
and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression, a 60 percent 
evaluation is assigned.  When infectious hepatitis is 
productive of minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures, a 30 percent evaluation is assigned.  
Infectious hepatitis with demonstrable liver damage and mild 
gastrointestinal disturbance is assigned a 10 percent 
evaluation.  Healed, nonsymptomatic hepatitis is assigned a 
noncompensable evaluation.  See 38 C.F.R. § 4.114, DC 7345 
(1998).  

In reviewing the evidence of record, we note that treatment 
records from the VAMC in Buffalo note the veteran's 
complaints of chronic epigastric discomfort and bloating.  He 
has been diagnosed with dyspepsia, but this has not been 
medically linked to any residual of his previously diagnosed 
infectious hepatitis.  In addition, the veteran's LFT's have 
all been within normal limits and, while it was believed at 
one time that he had a possible lesion in the right lobe of 
his liver, a subsequent CT scan in February 1994 found no 
lesions.  Furthermore, none of the other medical evidence of 
record reflects any damage to the veteran's liver.  

Therefore, when we consider the veteran's overall disability 
picture based upon the most recent medical evidence, which 
includes normal LFT's and lack of liver damage, we find that 
the veteran does not meet the schedular criteria to warrant a 
compensable disability rating under 38 C.F.R. § 4.114, DC 
7345 (1998).  That is, the evidence has not shown both 
demonstrable liver damage and mild gastrointestinal 
disturbance.  


We have considered the applicability of the benefit-of-the-
doubt/reasonable-doubt doctrine, which provides that, where 
the Board finds an approximate balance of positive and 
negative evidence as to the merits of the claim, the benefit 
of the doubt shall be given to the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Here, however, the 
evidence preponderates against an increased rating, so that 
doctrine does not come into play.  


ORDER

1. Entitlement to service connection for a right arm disorder 
is denied.  

2. Entitlement to an increased (compensable) rating for 
residuals of infectious hepatitis is denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

